Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 05/09/2022 have been entered and considered, Claims 1, 8-9 are amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 05/09/2022 have been fully considered but are not persuasive.
 	Regarding Claim 1 limitation “…determine matching patch offsets for pixel groups in a target region of a digital image using a parallel wave analysis by:
identifying sets of pixel groups along respective pixel waves within the target
region of the digital image, wherein the pixel waves comprise arrangements of adjacent
pixels;…

Applicant argues “A. The cited art fails to teach or suggest determining matching patch offsets using a parallel wave analysis, as recited…
Indeed, Barnes and Lefebvre are silent regarding the claimed pixel waves and the claimed parallel wave analysis. No portion of the cited art mentions or alludes to identifying pixel groups along pixel waves that comprise arrangements of adjacent pixels, much less determining a matching patch offset for a pixel group along a pixel wave by comparing propagation offsets for a previous pixel wave, as more particularly recited above. Barnes describes generating lookup tables for image patches, and Lefebvre describes a parallel texture synthesis, but neither process (nor the combination of the processes) includes any arrangements of adjacent pixels that would constitute that claimed pixel waves or the claimed determining of a matching patch offset by comparing propagation offsets.”.
However, Barnes, abstract, the paper describes a data structure that reduces approximate nearest neighbor query times for image patches in large datasets. The new algorithm, PatchTable, offloads as much of the computation as possible to a pre-computation stage that takes modest time, so patch queries can be as efficient as possible. There are three key insights behind our algorithm: (1) a lookup table similar to locality sensitive hashing can be precomputed, and used to seed sufficiently good initial patch correspondences during querying, (2) missing entries in the table can be filled during precomputation with our fast Voronoi transform, and (3) the initially seeded correspondences can be improved with a precomputed k nearest neighbors mapping.
Page 3, col 1, par 2, the method defines at every pixel of both the query and database image a feature descriptor which has dimensionality d0. Our goal is to find approximate nearest neighbors for feature descriptors, given a distance function between them. Unless otherwise specified, we use Euclidean distance between descriptors. The feature descriptor can be the output of any function of an image region surrounding the target pixel. We refer to this image region as the patch, and its position coordinate is simply the pixel that generated the patch.
Therefore, the process of finding the approximate nearest neighbors for feature descriptor by using distance function, is a process of comparing.
Lefebvre, abstract, the paper describes a texture synthesis scheme based on neighborhood matching, with contributions in two areas: parallelism and control. Our scheme defines an infinite, deterministic, aperiodic texture, from which windows can be computed in real-time on a GPU. We attain high-quality synthesis using a new analysis structure called the Gaussian stack, together with a coordinate upsampling step and a subpass correction approach. Texture variation is achieved by multiresolution jittering of exemplar coordinates. Combined with the local support of parallel synthesis, the jitter enables intuitive user controls including multiscale randomness, spatial modulation over both exemplar and output, feature drag-and-drop, and periodicity constraints. We also introduce synthesis magnification, a fast method for amplifying coarse synthesis results to higher resolution.
Page 777, col 2,par 2-4, the method achieves parallelism by building on the order-independent texture synthesis scheme. We extend their approach in several directions. We improve synthesis quality using three novel ideas: 
• Gaussian image stack: During texture analysis, we (conceptually) capture Gaussian pyramids shifted at all locations of the exemplar image, to boost synthesis variety. 
• Coordinate upsampling: We initialize each pyramid level using coordinate inheritance, to maintain patch coherence. 
• Correction subpasses: We split each neighborhood-matching pass into several subpasses to improve correction. Surprisingly, the results surpass even a traditional sequential traversal. 
Moreover, by evaluating texture windows rather than pixel queries, we are able to cast synthesis as a parallel SIMD computation.
Page 779, col 1, par 1-2, for each pyramid level, we perform three steps (Figure 3): up-sampling, jitter, and correction. As in [Wei and Levoy 2003], the correction step consists of a sequence of passes, where within a pass, each pixel is replaced independently by the exemplar pixel whose neighborhood best matches the current synthesized neighborhood.
Page 780, col 1, par 5-6, all pixels are correcte3d simultaneously. We improve by partitioning a correction pass into a sequence of subpasses on subsets of nonadjacent pixels.
Therefore, the subsets of nonadjacent pixels are considered as equivalent to parallel wave.
Barnes and Lefebvre are analogous art, because they both teach method of image synthesis based on patch matching by searching neighbor pixels. Lefebvre further teaches image texture synthesis based on neighborhood matching with parallelism and control. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the patch matching image synthesis method (taught in Barnes), to further implement the parallel synthesis and intuitive user control method (taught in Lefebvre), so as to provide efficient image synthesis method with a variety of controls (Lefebvre, page 777, col 1, par 1-4).
Therefore, the combination of Barnes and Lefebvre still teaches the above mentioned limitations.


Regarding Claim 9 limitation: “utilize a hash-based random search algorithm to generate, for a pixel group within the set of pixel groups, one or more deterministic search offsets indicating operations for locating one or more pixel groups within a search area of the digital image”.

Applicant argues “B. The cited art fails to teach or suggest using a hash-based random search algorithm to generate deterministic search offsets, as more particularly recited in the claims…
While Lefebvre describes a hash function to introduce spatially deterministic randomness in image texture, neither Lefebvre nor any other reference describes or suggests using a hash-based random search algorithm to generate a deterministic search offset that indicates operations for locating pixel groups in a search area, as more particularly recited above. Indeed, the determinism in generating image texture as described in Lefebvre is fundamentally different from the claimed determining search off set.”.
However, Barnes, page 3, col 1, par 2, the method defines at every pixel of both the query and database image a feature descriptor which has dimensionality d0. Our goal is to find approximate nearest neighbors for feature descriptors, given a distance function between them. Unless otherwise specified, we use Euclidean distance between descriptors. The feature descriptor can be the output of any function of an image region surrounding the target pixel. We refer to this image region as the patch, and its position coordinate is simply the pixel that generated the patch. For example, if color patch descriptors are used, for square patches with size p×p, then the feature descriptor simply collects RGB colors for the neighboring region centered at the given target pixel. This results in a feature descriptor with dimension d0=3p2. The final output of our method is a mapping from each query patch to an approximate nearest neighbor patch in the database image. We call this a Nearest Neighbor Field (NNF). This stores for every query patch (x, y) coordinate, the coordinate of an approximate nearest neighbor patch in the database, as well as the patch distance.
Page 3, col 2, par 4-6, Our hash function must assign an integer index for each of the d dimensions of the table. Like Korman and Avidan, we do this by partitioning each coordinate into variable size bins along the given dimension. The bin spacing is determined by dividing a sampled subset of database patches up into partitions with roughly equal number of samples in each. For each dimension we maintain a 1D array that maps from floating point patch descriptor to bin index. We also found little benefit to storing multiple patches in each table cell, so we simply traverse the database patches in random order and insert only the first patch into each table cell.
Therefore, hash function is used to search for nearest approximate neighbor.
Lefebvre, page 786, col 1, par 4, we have presented a parallel synthesis algorithm for creating infinite texture without the limited variety of tiles. It is implemented as a sequence of pixel shading passes on a GPU, and can synthesize a 2562 window of deterministic texture in 26 msec, or pan the window at over 700 frames/sec. Using a new synthesis magnification technique, we can amplify this content to fill a 1600×1200 screen in real time.
Barnes and Lefebvre are analogous art, because they both teach method of image synthesis based on patch matching by searching neighbor pixels. Barnes further teaches using hash based function to search neighbor pixels. Lefebvre further teaches image texture deterministic synthesis based on neighborhood matching with parallelism and control. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the patch matching image synthesis method using hash function (taught in Barnes), to further implement the parallel synthesis and intuitive user control method (taught in Lefebvre), so as to provide efficient deterministic image synthesis method with a variety of controls (Lefebvre, page 777, col 1, par 1-4).
Therefore, the combination of Barnes and Lefebvre still teaches the above mentioned limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-7, 9-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. ("Patchtable: Efficient patch queries for large datasets and applications." ACM Transactions on Graphics (ToG) 34.4 (2015): 1-10) in view of 
Lefebvre et al ("Parallel controllable texture synthesis." ACM SIGGRAPH 2005 Papers. 2005. 777-786).

Regarding Claim 1. Barnes teaches A non-transitory computer readable medium comprising instructions that, when executed by at least one processor (Barnes, page 1, Figure 1, Our data structure enables this effect to be rendered on the CPU at 1024x576 resolution at 1 frame/second, which is significantly faster than previous work), cause a computing device to:
determine matching patch offsets for pixel groups in a target region of a digital image (Barnes, abstract, the paper describes a data structure that reduces approximate nearest neighbor query times for image patches in large datasets. The new algorithm, PatchTable, offloads as much of the computation as possible to a pre-computation stage that takes modest time, so patch queries can be as efficient as possible. There are three key insights behind our algorithm: (1) a lookup table similar to locality sensitive hashing can be precomputed, and used to seed sufficiently good initial patch correspondences during querying, (2) missing entries in the table can be filled during precomputation with our fast Voronoi transform, and (3) the initially seeded correspondences can be improved with a precomputed k nearest neighbors mapping.
Page 3, col 1, par 2, the method defines at every pixel of both the query and database image a feature descriptor which has dimensionality d0. Our goal is to find approximate nearest neighbors for feature descriptors, given a distance function between them. Unless otherwise specified, we use Euclidean distance between descriptors. The feature descriptor can be the output of any function of an image region surrounding the target pixel. We refer to this image region as the patch, and its position coordinate is simply the pixel that generated the patch.) 

Barnes fails to explicitly teach, however, Lefebvre teaches using a parallel wave analysis by (Lefebvre, abstract, the paper describes a texture synthesis scheme based on neighborhood matching, with contributions in two areas: parallelism and control. Our scheme defines an infinite, deterministic, aperiodic texture, from which windows can be computed in real-time on a GPU. We attain high-quality synthesis using a new analysis structure called the Gaussian stack, together with a coordinate upsampling step and a subpass correction approach. Texture variation is achieved by multiresolution jittering of exemplar coordinates. Combined with the local support of parallel synthesis, the jitter enables intuitive user controls including multiscale randomness, spatial modulation over both exemplar and output, feature drag-and-drop, and periodicity constraints. We also introduce synthesis magnification, a fast method for amplifying coarse synthesis results to higher resolution.
Page 777, col 2,par 2-4, the method achieves parallelism by building on the order-independent texture synthesis scheme. We extend their approach in several directions. We improve synthesis quality using three novel ideas: 
• Gaussian image stack: During texture analysis, we (conceptually) capture Gaussian pyramids shifted at all locations of the exemplar image, to boost synthesis variety. 
• Coordinate upsampling: We initialize each pyramid level using coordinate inheritance, to maintain patch coherence. 
• Correction subpasses: We split each neighborhood-matching pass into several subpasses to improve correction. Surprisingly, the results surpass even a traditional sequential traversal. 
Moreover, by evaluating texture windows rather than pixel queries, we are able to cast synthesis as a parallel SIMD computation.
Page 779, col 1, par 1-2, for each pyramid level, we perform three steps (Figure 3): up-sampling, jitter, and correction. As in [Wei and Levoy 2003], the correction step consists of a sequence of passes, where within a pass, each pixel is replaced independently by the exemplar pixel whose neighborhood best matches the current synthesized neighborhood.
Page 780, col 1, par 5-6, all pixels are correcte3d simultaneously. We improve by partitioning a correction pass into a sequence of subpasses on subsets of nonadjacent pixels.
Therefore, the subsets of nonadjacent pixels are considered as equivalent to parallel wave.);
Barnes and Lefebvre are analogous art, because they both teach method of image synthesis based on patch matching by searching neighbor pixels. Lefebvre further teaches image texture synthesis based on neighborhood matching with parallelism and control. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the patch matching image synthesis method (taught in Barnes), to further implement the parallel synthesis and intuitive user control method (taught in Lefebvre), so as to provide efficient image synthesis method with a variety of controls (Lefebvre, page 777, col 1, par 1-4).

The combination of Barnes and Lefebvre further teaches identifying sets of pixel groups along respective pixel waves within the target region of the digital image, wherein the pixel waves comprise arrangements of adjacent pixels (Barnes, page 3, col 1, par 2, the method defines at every pixel of both the query and database image a feature descriptor which has dimensionality d0. Our goal is to find approximate nearest neighbors for feature descriptors, given a distance function between them. Unless otherwise specified, we use Euclidean distance between descriptors. The feature descriptor can be the output of any function of an image region surrounding the target pixel. We refer to this image region as the patch, and its position coordinate is simply the pixel that generated the patch. For example, if color patch descriptors are used, for square patches with size p×p, then the feature descriptor simply collects RGB colors for the neighboring region centered at the given target pixel. This results in a feature descriptor with dimension d0=3p2. The final output of our method is a mapping from each query patch to an approximate nearest neighbor patch in the database image. We call this a Nearest Neighbor Field (NNF). This stores for every query patch (x, y) coordinate, the coordinate
of an approximate nearest neighbor patch in the database, as well as the patch distance.
Therefore, the patch is equivalent to a pixel group.
Lefebvre, Page 779, col 1, par 1-2, for each pyramid level, we perform three steps (Figure 3): up-sampling, jitter, and correction. As in [Wei and Levoy 2003], the correction step consists of a sequence of passes, where within a pass, each pixel is replaced independently by the exemplar pixel whose neighborhood best matches the current synthesized neighborhood.
Page 779, col 2, par 1-2, for each pixel p, we gather the pixel colors of its 5×5 neighbor-hood at the current level, represented as a vector NSl(p). This neighborhood is compared with exemplar neighborhoods NEl(u) to find the L2 best matching one. To accelerate neighborhood matching, we use coherent synthesis [Ashikhmin 2001], only considering those locations u in the exemplar given by the 3×3 immediate neighbors of p.  
Page 780, col 1, par 5-6, all pixels are corrected simultaneously. We improve by partitioning a correction pass into a sequence of subpasses on subsets of nonadjacent pixels.
Therefore, the subsets of pixels are considered as equivalent to parallel wave. And each subset of pixels comprises its neighboring pixels arranged in a 5X5 format.); and
determining, for a pixel group within a set of pixel groups along a pixel wave, a matching patch offset by comparing propagation offsets corresponding to previously propagated pixel groups (Barnes, page 4, col 1, par 3,  we now present our ordered propagation Voronoi transform which fills each empty cell of our table with the patch index stored in the closest cell, under the Manhattan distance metric. This algorithm assumes we start with an originating set of cells that were initially filled with patches. At each iteration i, it then determines a propagation front, which is the set of cells with Manhattan distance i to the originating set. This set can be determined by finding cells that are adjacent to the previous propagation front. This process is repeated until the cells at every Manhattan distance have been found.
Therefore, the Manhattan distance i is the comparison between the previous patch position and the current patch position.) within a previous pixel wave; and
match the pixel group to a corresponding pixel group from the digital image indicated by the matching patch offset (Barnes, page 3, col 1, par 2, the final output of our method is a mapping from each query patch to an approximate nearest neighbor patch in the database image. We call this a Nearest Neighbor Field (NNF). This stores for every query patch (x, y) coordinate, the coordinate of an approximate nearest neighbor patch in the database, as well as the patch distance.).

Regarding Claim 4. The combination of Barnes and Lefebvre further teaches The non-transitory computer readable medium of claim 1, wherein determining the matching patch offset comprises:
determining one or more propagation offsets corresponding to the previously propagated pixel groups within the previous pixel wave;
utilizing a hash-based random search algorithm to determine one or more deterministic search offsets within a search area of the digital image; and
comparing the one or more deterministic search offsets and the one or more propagation offsets to select the matching patch offset.
(Barnes, abstract, the paper describes a data structure that reduces approximate nearest neighbor query times for image patches in large datasets. The new algorithm, PatchTable, offloads as much of the computation as possible to a pre-computation stage that takes modest time, so patch queries can be as efficient as possible. There are three key insights behind our algorithm: (1) a lookup table similar to locality sensitive hashing can be precomputed, and used to seed sufficiently good initial patch correspondences during querying, (2) missing entries in the table can be filled during precomputation with our fast Voronoi transform, and (3) the initially seeded correspondences can be improved with a precomputed k nearest neighbors mapping.
Page 4, col 1, par 2-3, In our case, we experimentally determined that the Manhattan distance metric where the table cell coordinates are denoted by integers resulted in equally good query performance as more costly metrics such as Euclidean distances. We now present our ordered propagation Voronoi transform which fills each empty cell of our table with the patch index stored in the closest cell, under the Manhattan distance metric. This algorithm assumes we start with an originating set of cells that were initially filled with patches. At each iteration i, it then determines a propagation front, which is the set of cells with Manhattan distance I to the originating set. This set can be determined by finding cells that are adjacent to the previous propagation front. This process is repeated until the cells at every Manhattan distance have been found.)

Regarding Claim 6. The combination of Barnes and Lefebvre further teaches The non-transitory computer readable medium of claim 1, wherein the pixel group comprises a plurality of pixels; and further comprising determining matching patch offsets for pixels within the pixel group serially (Barnes, page 3, col 1, par 2, the final output of our method is a mapping from each query patch to an approximate nearest neighbor patch in the database image. We call this a Nearest Neighbor Field (NNF). This stores for every query patch (x, y) coordinate, the coordinate of an approximate nearest neighbor patch in the database, as well as the patch distance.).

Regarding Claim 7. The combination of Barnes and Lefebvre further teaches The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate a deterministic enhanced digital image by replacing the pixel group within the target region of the digital image with the corresponding pixel group indicated by the matching patch offset (Lefebvre, page 786, col 1, par 4, we have presented a parallel synthesis algorithm for creating infinite texture without the limited variety of tiles. It is implemented as a sequence of pixel shading passes on a GPU, and can synthesize a 2562 window of deterministic texture in 26 msec, or pan the window at over 700 frames/sec. Using a new synthesis magnification technique, we can amplify this content to fill a 1600×1200 screen in real time.).
The reasoning for combination of Barnes and Lefebvre is the same as described in Claim 1.

Regarding Claim 9. The combination of Barnes and Lefebvre further teaches A system comprising:
at least one processor; and
a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system  (Barnes, page 1, Figure 1, Our data structure enables this effect to be rendered on the CPU at 1024x576 resolution at 1 frame/second, which is significantly faster than previous work) to:
identify a set of pixel groups within a target region of a digital image  (Barnes, page 3, col 1, par 2, the method defines at every pixel of both the query and database image a feature descriptor which has dimensionality d0. Our goal is to find approximate nearest neighbors for feature descriptors, given a distance function between them. Unless otherwise specified, we use Euclidean distance between descriptors. The feature descriptor can be the output of any function of an image region surrounding the target pixel. We refer to this image region as the patch, and its position coordinate is simply the pixel that generated the patch. For example, if color patch descriptors are used, for square patches with size p×p, then the feature descriptor simply collects RGB colors for the neighboring region centered at the given target pixel. This results in a feature descriptor with dimension d0=3p2. The final output of our method is a mapping from each query patch to an approximate nearest neighbor patch in the database image. We call this a Nearest Neighbor Field (NNF). This stores for every query patch (x, y) coordinate, the coordinate
of an approximate nearest neighbor patch in the database, as well as the patch distance.
Therefore, the patch is equivalent to a pixel group.);
utilize a hash-based random search algorithm to generate (Barnes, page 3, col 2, par 4-6, Our hash function must assign an integer index for each of the d dimensions of the table. Like Korman and Avidan, we do this by partitioning each coordinate into variable size bins along the given dimension. The bin spacing is determined by dividing a sampled subset of database patches up into partitions with roughly equal number of samples in each. For each dimension we maintain a 1D array that maps from floating point patch descriptor to bin index. We also found little benefit to storing multiple patches in each table cell, so we simply traverse the database patches in random order and insert only the first patch into each table cell.), for a pixel group within the set of pixel groups, one or more deterministic search offsets indicating operations for locating one or more pixel groups within a search area of the digital image (Barnes, page 3, col 1, par 2, the method defines at every pixel of both the query and database image a feature descriptor which has dimensionality d0. Our goal is to find approximate nearest neighbors for feature descriptors, given a distance function between them. Unless otherwise specified, we use Euclidean distance between descriptors. The feature descriptor can be the output of any function of an image region surrounding the target pixel. We refer to this image region as the patch, and its position coordinate is simply the pixel that generated the patch. For example, if color patch descriptors are used, for square patches with size p×p, then the feature descriptor simply collects RGB colors for the neighboring region centered at the given target pixel. This results in a feature descriptor with dimension d0=3p2. The final output of our method is a mapping from each query patch to an approximate nearest neighbor patch in the database image. We call this a Nearest Neighbor Field (NNF). This stores for every query patch (x, y) coordinate, the coordinate of an approximate nearest neighbor patch in the database, as well as the patch distance.); 
determine a deterministic matching patch offset for the pixel group by comparing the one or more deterministic search offsets (Barnes, page 4, col 1, par 3,  we now present our ordered propagation Voronoi transform which fills each empty cell of our table with the patch index stored in the closest cell, under the Manhattan distance metric. This algorithm assumes we start with an originating set of cells that were initially filled with patches. At each iteration i, it then determines a propagation front, which is the set of cells with Manhattan distance i to the originating set. This set can be determined by finding cells that are adjacent to the previous propagation front. This process is repeated until the cells at every Manhattan distance have been found.
Therefore, the Manhattan distance i is the comparison between the previous patch position and the current patch position.); and
generate a deterministic enhanced digital image by replacing the pixel group within the target region with a corresponding pixel group indicated by the deterministic matching patch off set (Lefebvre, page 786, col 1, par 4, we have presented a parallel synthesis algorithm for creating infinite texture without the limited variety of tiles. It is implemented as a sequence of pixel shading passes on a GPU, and can synthesize a 2562 window of deterministic texture in 26 msec, or pan the window at over 700 frames/sec. Using a new synthesis magnification technique, we can amplify this content to fill a 1600×1200 screen in real time.).
The reasoning for combination of Barnes and Lefebvre is the same as described in Claim 1.

Regarding Claim 10. The combination of Barnes and Lefebvre further teaches The system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to determine the deterministic matching patch offset by further:
determining one or more propagation offsets corresponding to previously propagated pixel groups; and
comparing the one or more propagation offsets and the one or more deterministic search offsets.
(Barnes, page 4, col 1, par 3,  we now present our ordered propagation Voronoi transform which fills each empty cell of our table with the patch index stored in the closest cell, under the Manhattan distance metric. This algorithm assumes we start with an originating set of cells that were initially filled with patches. At each iteration i, it then determines a propagation front, which is the set of cells with Manhattan distance i to the originating set. This set can be determined by finding cells that are adjacent to the previous propagation front. This process is repeated until the cells at every Manhattan distance have been found.
Therefore, the Manhattan distance i is the comparison between the previous patch position and the current patch position.)

Regarding Claim 12. The combination of Barnes and Lefebvre further teaches The system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to determine a unique computation key for the pixel group, the unique computation key comprising multiple parameters (Barnes, page 3, col 2, par 4-6, Our hash function must assign an integer index for each of the d dimensions of the table. Like Korman and Avidan, we do this by partitioning each coordinate into variable size bins along the given dimension. The bin spacing is determined by dividing a sampled subset of database patches up into partitions with roughly equal number of samples in each. For each dimension we maintain a 1D array that maps from floating point patch descriptor to bin index.).

Regarding Claim 13. The combination of Barnes and Lefebvre further teaches The system of claim 12, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the hash-based random search algorithm to generate the one or more deterministic search offsets from within the search area of the digital image in accordance with the unique computation key (Barnes, page 3, col 1, par 2, the method defines at every pixel of both the query and database image a feature descriptor which has dimensionality d0. Our goal is to find approximate nearest neighbors for feature descriptors, given a distance function between them. Unless otherwise specified, we use Euclidean distance between descriptors. The feature descriptor can be the output of any function of an image region surrounding the target pixel. We refer to this image region as the patch, and its position coordinate is simply the pixel that generated the patch. For example, if color patch descriptors are used, for square patches with size p×p, then the feature descriptor simply collects RGB colors for the neighboring region centered at the given target pixel. This results in a feature descriptor with dimension d0=3p2. The final output of our method is a mapping from each query patch to an approximate nearest neighbor patch in the database image. We call this a Nearest Neighbor Field (NNF). This stores for every query patch (x, y) coordinate, the coordinate of an approximate nearest neighbor patch in the database, as well as the patch distance.).

Regarding Claim 14. The combination of Barnes and Lefebvre further teaches The system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to utilize the hash-based random search algorithm to generate the one or more deterministic search offsets by:
identifying the search area as an area within the digital image centered around a pixel group indicated by the deterministic matching patch offset; and
utilizing the hash-based random search algorithm to sample deterministic search offsets from the search area (Barnes, page 3, col 1, par 2, the method defines at every pixel of both the query and database image a feature descriptor which has dimensionality d0. Our goal is to find approximate nearest neighbors for feature descriptors, given a distance function between them. Unless otherwise specified, we use Euclidean distance between descriptors. The feature descriptor can be the output of any function of an image region surrounding the target pixel. We refer to this image region as the patch, and its position coordinate is simply the pixel that generated the patch. For example, if color patch descriptors are used, for square patches with size p×p, then the feature descriptor simply collects RGB colors for the neighboring region centered at the given target pixel. This results in a feature descriptor with dimension d0=3p2. The final output of our method is a mapping from each query patch to an approximate nearest neighbor patch in the database image. We call this a Nearest Neighbor Field (NNF). This stores for every query patch (x, y) coordinate, the coordinate of an approximate nearest neighbor patch in the database, as well as the patch distance.).

Regarding Claim 15. The combination of Barnes and Lefebvre further teaches The system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to:
select a first size for the pixel group based on determining a type of search method for identifying deterministic search offsets comprises a translation search method; and
selecting a second size based on determining the type of search method for identifying deterministic search offsets comprises a similarity transform search method (Barnes, page 3, col 1, par 1, the terminology we use is as follows. We define at every pixel of both the query and database image a feature descriptor which
has dimensionality d0. Our goal is to find approximate nearest neighbors for feature descriptors, given a distance function between them. Unless otherwise specified, we use Euclidean distance between descriptors. The feature descriptor can be the output of any function of an image region surrounding the target pixel. We refer to this image region as the patch, and its position coordinate is simply the pixel that generated the patch. For example, if color patch descriptors are used, for square patches with size p × p, then the feature descriptor simply collects RGB colors for the neighboring region centered at the given target pixel.2 This results in a feature descriptor with dimension d0=3p2. Note, however, that we can actually use any descriptor, so our technique is fairly general. As another example, our light field super-resolution application in Section
8.2 uses features based on edge responses that also have PCA dimension reduction applied. The final output of our method is a mapping from each query patch to an approximate nearest neighbor patch in the database image. We call this a Nearest Neighbor Field (NNF). This stores for every query patch (x, y) coordinate, the coordinate
of an approximate nearest neighbor patch in the database, as well as the patch distance. Our goal is for the lookup stage to produce a NNF efficiently, even for large database sizes.).

Claim 16 is similar in scope as Claim 1, and thus is rejected under same rationale. 
Claim 17 is similar in scope as Claim 4, and thus is rejected under same rationale. 
Claim 19 is similar in scope as Claim 7, and thus is rejected under same rationale. Claim 19 further requires:
receiving a request to generate a deterministic enhanced digital image
(Barnes, page 6, col 1, par 4, This training needs to be performed only once on a representative dataset. Subsequently, users of the data structure can simply select from the pre-trained parameter settings, to achieve any targeted time or error trade-off.)

Regarding Claim 20. The combination of Barnes and Lefebvre further teaches The method of claim 19, further comprising:
receiving a second request to generate a second deterministic enhanced digital image; and 
in response to the second request, generating a second deterministic enhanced digital image that matches the deterministic enhanced digital image.
(Barnes, page 6, col 1, par 4, This training needs to be performed only once on a representative dataset. Subsequently, users of the data structure can simply select from the pre-trained parameter settings, to achieve any targeted time or error trade-off.
Will different parameter settings, user can choose to generate different synthesis images.)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over.
Barnes et al. in view of Lefebvre further in view of Chandrashekhar et al. ("Implementation of Image Inpainting using OpenCV and CUDA on CPU-GPU Environment.", 2018), 

Regarding Claim 11. The combination of Barnes and Lefebvre fails to explicitly teach, however Chandrashekhar teaches The system of claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to determine additional deterministic matching patch offsets for additional pixel groups within the target region of the digital image in parallel using multiple threads of the at least one processor (Chandrashekhar, abstract, the paper 
implemented the image inpainting using exemplar method on CPU and GPU
environment. The output is generated using exemplar method, is centered around a
patch based filling way to deal with enhance execution speed and exactness of the
geometric structures. The paper evaluated and compared the performance of exemplar method using parallel programming model OpenCV and CUDA on two platforms such as CPU and GPU.
Page 59, par 1, The CUDA framework has gain a popularity for multithreaded programming on multiple-core GPUs.
Lefebvre, abstract, the paper describes a texture synthesis scheme based on neighborhood matching, with contributions in two areas: parallelism and control. Our scheme defines an infinite, deterministic, aperiodic texture, from which windows can be computed in real-time on a GPU. We attain high-quality synthesis using a new analysis structure called the Gaussian stack, together with a coordinate upsampling step and a subpass correction approach. Texture variation is achieved by multiresolution jittering of exemplar coordinates. Combined with the local support of parallel synthesis, the jitter enables intuitive user controls including multiscale randomness, spatial modulation over both exemplar and output, feature drag-and-drop, and periodicity constraints. We also introduce synthesis magnification, a fast method for amplifying coarse synthesis results to higher resolution.
Page 777, col 2,par 2-4, the method achieves parallelism by building on the order-independent texture synthesis scheme. We extend their approach in several directions. We improve synthesis quality using three novel ideas: 
• Gaussian image stack: During texture analysis, we (conceptually) capture Gaussian pyramids shifted at all locations of the exemplar image, to boost synthesis variety. 
• Coordinate upsampling: We initialize each pyramid level using coordinate inheritance, to maintain patch coherence. 
• Correction subpasses: We split each neighborhood-matching pass into several subpasses to improve correction. Surprisingly, the results surpass even a traditional sequential traversal. 
Moreover, by evaluating texture windows rather than pixel queries, we are able to cast synthesis as a parallel SIMD computation.
Page 779, col 1, par 1-2, for each pyramid level, we perform three steps (Figure 3): up-sampling, jitter, and correction. As in [Wei and Levoy 2003], the correction step consists of a sequence of passes, where within a pass, each pixel is replaced independently by the exemplar pixel whose neighborhood best matches the current synthesized neighborhood.
Page 780, col 1, par 5-6, all pixels are correcte3d simultaneously. We improve by partitioning a correction pass into a sequence of subpasses on subsets of nonadjacent pixels.).
Barnes, Lefebvre and Chandrashekhar are analogous art, because they all teach method for image inpainting. The combination of Barnes and Lefebvre further teaches method of image synthesis based on patch matching by searching neighbor pixels. Chandrashekhar further teaches image patch based filling using parallel programming model on platforms such as CPU and GPU. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the patch matching image synthesis method (taught in Barnes and Lefebvre), to further implement the image inpainting method on multi-threading CPU and/or GPU (taught in Chandrashekhar), so as to improve execution significantly (Chandrashekhar, page 56, par 1).


Allowable Subject Matter
Claim 2-3, 5, 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…the parallel wave analysis proceeds diagonally from top left to bottom right within the target region; and
determining the matching patch offset comprises comparing a first propagation offset corresponding to a top pixel group, from the previous pixel wave, located above the pixel group and a second propagation offset corresponding to a left pixel group, from the previous pixel wave, located to the left of the pixel group”. in the context of claim 2.
Therefore, Claim 2 is allowable.

Regarding Claim 3, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…the parallel wave analysis proceeds diagonally from bottom right to top left within the target region; and
determining the matching patch offset comprises comparing a first propagation offset corresponding to a bottom pixel group, from the previous pixel wave, located below the pixel group and a second propagation offset corresponding to a right pixel group, from the previous pixel wave, located to the right of the pixel group”. in the context of claim 3.
Therefore, Claim 3 is allowable.

Regarding Claim 5, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…utilizing an atomic counter to determine that the pixel group is ready for processing by decrementing the atomic counter in response to completing analysis for pixel groups in the previous pixel wave”. in the context of claim 5.
Therefore, Claim 5 is allowable.

Regarding Claim 8, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…the pixel groups within the set of pixel groups along the pixel wave are diagonally adjacent to one another; and.
the pixel wave is adjacent to the previous pixel wave in the target region of the digital image”. in the context of claim 8.
Therefore, Claim 8 is allowable.

Regarding Claim 18, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…utilizing an atomic counter to determine that the pixel group is ready for processing by decrementing the atomic counter in response to completing analysis for pixel groups in the previous pixel wave”. in the context of claim 18.
Therefore, Claim 18 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Xin Sheng/Primary Examiner, Art Unit 2611